Title: To James Madison from Isaac Briggs, 22 February 1803 (Abstract)
From: Briggs, Isaac
To: Madison, James


22 February 1803, Washington. “I am directed by the American Board of Agriculture to request thy attendance, in the Library, at the Capitol, 7 o’clock this Evening.”
 

   
   RC (DNA: RG 59, ML). 1 p. Dated “21st. of 2nd. Mo. 1803” by Briggs. Date corrected here on the basis of circumstances described in n. 1.



   
   According to both the National Intelligencer and the “Journal of the American Board of Agriculture” kept by Briggs, the meeting was held on 22 Feb. (National Intelligencer, 25 Feb. 1803). JM did not attend but was elected president of the board. Samuel Latham Mitchill and George Logan were vice presidents, Isaac Briggs was secretary, and Joseph Nourse was treasurer. Briggs’s journal, incorporating the minutes of the meeting and the constitution adopted, is filed with Briggs’s letter of 1 Jan. 1803 in JM’s papers (DLC; docketed by JM, “Isaac Briggs / Plan of Agricul: Society drawn by him in 1803”).


